Citation Nr: 1002785	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine, as secondary to service-connected bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
residuals of an appendectomy, assigning a noncompensable 
evaluation, and denied service connection for bilateral flat 
feet, depression, and arthritis of the left foot, right foot, 
right leg, left leg, and lumbar spine, all secondary to flat 
feet.  In June 2005, the Veteran submitted a notice of 
disagreement (NOD) and subsequently perfected his appeal in 
March 2006.

In June 2008, the Board granted the Veteran's claim of 
entitlement to service connection for bilateral flat feet, 
denied his claims of entitlement to service connection for 
arthritis of the left foot, right foot, right leg, and left 
leg and depression, and remanded his claim of entitlement to 
service connection for arthritis of the lumbar spine, 
secondary to bilateral flat feet, to the Appeals Management 
Center (AMC) for further evidentiary development, including a 
VA examination.  The Board is obligated by law to ensure that 
the AMC complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The AMC provided the Veteran with VA examinations for his low 
back disability in September 2008 and June 2009.

Accordingly, all remand instructions issued by the Board have 
been complied with and this matter is once again before the 
Board.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed arthritis of the lumbar spine 
is aggravated by his service-connected bilateral flat feet.


CONCLUSION OF LAW

Arthritis of the lumbar spine is aggravated by the service-
connected bilateral flat feet.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
arthritis of the lumbar spine, as secondary to service-
connected bilateral flat feet, that claim has been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from arthritis 
of the lumbar spine as a result of his service-connected 
bilateral flat feet.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 39 C.F.R. § 3.310(b) (2009); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

During the pendency of this appeal, 38 C.F.R. § 3.310(b) was 
amended, effective October 10, 2006, to provide the following 
as to aggravation of nonservice-connected disabilities:

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

The RO and the AMC did not provide the Veteran with the 
amended version of 38 C.F.R. § 3.310(b).  However, the Board 
finds that the more favorable law is the holding in Allen and 
that the holding in Allen and not the new version of 38 
C.F.R. § 3.310(b) applies to this case.  Specifically, the 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted, including a determination of the baseline and 
current levels of disability.  Accordingly, the Veteran is 
not prejudiced by the lack of notice of the new version of 38 
C.F.R. § 3.310(b).  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby).

A review of the medical evidence of record shows that the 
Veteran has a current low back disability.  The Veteran has 
sought treatment for low back pain on multiple occasions.  
Additionally, the September 2008 VA examiner diagnosed the 
Veteran with arthritis of the lumbar spine.  Thus, the first 
element of Wallin is met.  

Additionally, a review of the claims file indicates that the 
Veteran is service connected for bilateral flat feet.  Thus, 
the second element of Wallin is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current arthritis of the lumbar spine 
and his service-connected bilateral flat feet.

The Veteran was afforded a VA examination in September 2008.  
At that time, the examiner noted the Veteran's complaints of 
constant moderate pain in his lower spine.  She also observed 
that the Veteran had an antalgic gait.  X-rays showed 
possible degenerative disc disease of the L6-S1 level.  The 
examiner diagnosed the Veteran with arthritis of the lumbar 
spine.  She concluded that the Veteran's flat feet would not 
cause or aggravate arthritis in the lumbar spine, but that it 
could aggravate the pain level in his spine due to painful 
walking and gait compensation.  In December 2008, she 
clarified her opinion to state that the Veteran's back pain 
and degenerative disc disease of the lumbar spine were at 
least as likely as not aggravated by his flat feet, due to 
the compensation in his gait.  Although the examiner opined 
that the Veteran's low back disability was aggravated by his 
flat feet, she stated that it would be mere speculation to 
identify the level of disability that was caused by the 
aggravation.

The Veteran was also afforded a VA podiatry examination in 
June 2009.  The June 2009 examiner also concluded that the 
Veteran's back pain was at least as likely as not aggravated 
by his bilateral flat feet and the resulting compensation of 
gait.  Like the September 2008 examiner, the June 2009 
examiner was unable to determine a level of disability caused 
by aggravation without resorting to mere speculation.

Although neither examiner was able to quantify the level of 
disability caused by the aggravating service-connected flat 
feet, under the less stringent standard of Allen, the 
positive nexus opinions from the examiners are sufficient 
even in the absence of identified baseline and current 
disability levels.  Accordingly, the Board finds that the 
September 2008 and June 2009 VA examiner opinions satisfy the 
third element of Wallin.

Affording the Veteran the full benefit of the doubt, the 
Board finds that his current arthritis of the lumbar spine is 
related to his service-connected bilateral flat feet.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
As such, his claim for secondary service connection for 
arthritis of the lumbar spine is granted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to secondary service connection for arthritis of 
the lumbar spine based on aggravation is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


